Dear Judge Moore:
This office is in receipt of your opinion request in which you ask for a clarification of venue issues in a Justice of the Peace Court regarding contracts and Code of Civil Procedure Article76.1.
The general rule of venue provided in Code of Civil Procedure Article 42 provides that:
Art. 42. General Rules
      An action against: an individual who is domiciled in the state shall be brought in the parish of his domicile; or if he resides but is not domiciled in the state, in the parish of his residence.
Following the general rules of venue are exceptions to the general rules. Code of Civil Procedure Article 76.1 states as follows:
Art. 76.1. Action on contract
      An action on a contract may be brought in the parish were the contract was executed or the parish where any work or service was performed or was to be performed under the terms of the contract.
Code of Civil Procedure Article 4916 regarding venue in justice of the peace courts states as follows:
Art. 4916. Venue; justice of the peace courts
      The rules of venue provided in Articles 41 through 45, 71, 73, 74, 75, 76, 77, 78, and 79 apply to suits brought in justice of the peace court, except where these articles use the word "parish" it shall be construed to mean the territorial jurisdiction of the justice of the peace court.
Code of Civil Procedure Article 4916 was enacted in 1986. Code of Civil Procedure Article 76.1 was enacted in 1991. When Code of Civil Procedure Article 76.1 was enacted, Article 4916 was not amended to include the venue exception provided in Article 76.1. Thus Article 76.1 does not provide an exception to venue for justice of the peace courts.
In general when there is a venue option, it is the plaintiff's choice as to where to bring a suit. If a plaintiff brings a suit in a ward or district which the defendant feels would constitute improper venue, the defendant must raise an objection to the improper venue or he waives his right to object to the venue. Code of Civil Procedure Article 44 states as follows:
Art. 44. Waiver of objections to venue
      An objection to the venue may not be waived prior to the institution of the action.
      The venue provided in Articles 2006, 2811, 2812, 3941, 3991, 4031 through 4034, 4541, and 4542 may not be waived.
      Except as otherwise provided in this article or by other law, any objection to the venue, including one based on any article in this Chapter, is waived by the failure of the defendant to plead the declinatory exception timely as provided in Article 928.
If a finance company or entity or other plaintiff brings an action on a contract in the ward or district in which the contract was executed or the ward or district in which any work or service was performed or was to be performed under the terms of the contract pursuant to Code of Civil Procedure Article 76.1, even though Article 76.1 is not a proper venue option for a justice of the peace court, it is the defendant's option to raise an objection to venue through a declinatory exception as provided in Code of Civil Procedure Article 928. If the defendant fails to raise such objection to venue, he waives the right to object to venue and the justice of the peace may proceed with the suit.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb